  Case 2:19-cv-01717-RGK-AGR Document 171-68 Filed 02/20/20 Page 1 of 4 Page ID
                                   #:3797

Ballard Spa1-4.
             ,

5735 Marker Street, 51st Floor
Philadelphia, PA 19103-7599




           MEMORANDUM


          TO              US Soccer


          FROM           United States Women's National Team Players Association

          DATE           November 1, 2012

          RE             WNT 2012 Negotiations with U.S. Soccer


          This memorandum sets forth the issues to be addressed during the negotiations between
          Women's National Team Players Association (Players Association) and US Soccer for a
          collective bargaining agreement for the 2013 season and beyond. This list is without
          prejudice to identify additional issues and submit additional proposals.

          Compensation

                        1.       The Tier system requiring a minimum of 14 Tier 1 players and 6 Tier
          2 players was well-intentioned, but, at times, resulted in a ceiling.

                          2.     Based on statements Pia made to the Captains and others, she did not
          believe that she had control over the tiering of players and thus could not move players to
          Tier 1 from Tier 2 or Tier 2 from Tier 3. Thus, players were not tiered based on ability and
          players were undeservedly placed in Tier 3 if 6 players were in Tier 2.

                         3.      The Floater category was miss-used. The goal of the Floater status
          was to give players an opportunity "to be seen" and "to earn" a Tier contract. It was not
          designed to place a player in a 42 day holding pattern. Nor was it designed to have an
          established veteran like Kate Sobrero or Kristine Lilly return as a Floater or have an
          Olympic alternate be a Floater.

                          4.      To remedy this, players on qualifying rosters for the Olympics/World
         Cup and/or on the Olympic/World Cup roster must be placed in the highest Tier if they
         receive a contract the following year. Alternates on the Olympic/World Cup roster must be
         at least Tier 2. At all times, there must be at least 27 players under contract 3 of whom may
         be Tier 3. Players returning from pregnancy or injury will return to the Tier they were last

         DMEAST #15879517 vl



         Atlanta I Baltimore I Bethesda I Denver I Las Vegas I Los Angeles I New Jersey I Philadelphia I Phoenix I Salt Lake City I San Diego
         Washington, DC I Wilmington I www.ballardspahr.com




                                                                                                                                      USSF_SOLO_000545
Case 2:19-cv-01717-RGK-AGR Document 171-68 Filed 02/20/20 Page 2 of 4 Page ID
                                 #:3798




    on; at least 18 players will be Tier 1; and no player will be on Tier 3 without a written
    explanation from the Coach.

                     5.      Treatment of pregnant players should be the same as treatment for
    injured players as is addressed in paragraph 6. Pregnant players must be given a 3-month
    trial contract at the Tier she was on once she is ready to return.

                    6.      An injury protection that protects the player for the shorter of the
    length of the injury or one year from the date of the injury.

                 7.    Severance for all players whether or not they received notice of non
   renewal on September 15 in any given year.

               8.     Increase the amount of win bonuses for non-Olympic/World Cup
   games. Add win bonuses for World Cup and Olympic qualifiers. Create a tie bonus.

                  9.           Bonus for World Cup and Olympic roster without regard to whether
   the team qualifies.

                         10.   Bonus for World Cup and Olympic qualifying.

                         11.   World Cup and Olympic per game payment until the medal round.

                         12.   Bonus for a top 5 ranking.

                         13.   Bonus for making it to the medal round.

                 14.     Increase Medal Bonus for Olympics/World Cup and close the gap
   between'Gold, Silver and Bronze payments.

                 15.    Increase Victory Tour payments and close the gap between Gold,
   Silver and Bronze payments. Victory Tour should be concluded by the end of September.

                   16.     Provide win and tie bonus for salaried player who is in training camp
   but is not on the roster of a friendly and can't currently receive a win or tie bonus.

                    17.    Increase compensation for Floater in training camp but not on the
   roster of a friendly. Increase compensation for a Floater on a roster regardless of whether
   she plays.

                  18.    Add compensation for players who are in World Cup and Olympic
   training camp and/or at the World Cup/Olympics but are not on the roster.

                  19.    Increase guaranteed payment from US Soccer to WNT upon signing
   of new collective bargaining agreement.



   DMEAST #15879517 vl




                                                      2


                                                                                                USSF_SOLO_000546
Case 2:19-cv-01717-RGK-AGR Document 171-68 Filed 02/20/20 Page 3 of 4 Page ID
                                 #:3799




                        20.    Per Diem payments — should at least be equal to Men's current
   contract.

                        21.    Add dental insurance.

                        22.   Increase appearance fees to be same as Men.

   Play

                        23.   Agreed upon number of games

                        24.   Limit the number of closed door games.

                        25.   Agreed upon tournaments (e.g., Algarve, etc.)

                        26.   Salaried Players will receive a set amount of break time.

                        27.   Training camps outside of residency allowed but must be tied to
   games.

   Other

                        28.   Term of contract?

                 29.     Travel accommodations (hotels/flights)? Should be the same as Men.
   Address group travel as it affects ability to get upgrades. Address ability to change return
   trips.

                        30.   Residency model or other model? Will it be impacted by League?

                  31.     Allow for triangular flights to/from WNT games/training, residency
   whether or not there is a residency.

                 32.    Vehicles provided for the exclusive use of the Players during ALL
   camps/residency/and competitions?

                        33.   Day care for matches/residency

                        34.   Requirement of two trainers, one of whom should be a PT.

   League

                        35.   How many teams, where, number of players on a team?

                        36.   How will WNT players be assigned?




  DMEAST #15879517 vl




                                                       3


                                                                                               USSF_SOLO_000547
Case 2:19-cv-01717-RGK-AGR Document 171-68 Filed 02/20/20 Page 4 of 4 Page ID
                                 #:3800




                    37.    International Players allowed? Proposal that U.S. Soccer will increase
    the salary of any WNT player so it is no less than the highest total compensation the League
    pays an international player.

                         38.   Quality of coaches/trainers/staff?

                         39.   How will League impact WNT salaries?

                         40.   Provide for housing expenses for all WNT Players while playing in
    the League.

                         41.   Can WNT Players choose to opt-in/out of League?

                         42.   What if WNT player does not participate in League?

                 43.     Will WNT player be permitted to play in foreign leagues? How will
    she be compensated by US Soccer?

                  44.     Who determines quality and whether to pull the plug? Defined
    criteria? How would this impact WNT Players if League folds?

                         45.   How long will season be? How many games?

                         46.   Scheduling conflicts with WNT schedule/foreign league schedules

                         47.   Health insurance and injury protection for all players in the League.




   DMEAST #15879517 vl




                                                      4



                                                                                               USSF_SOLO_000548
